NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                           MOTION AND, IF FILED, DETERMINED


                                               IN THE DISTRICT COURT OF APPEAL
                                               OF FLORIDA
                                               SECOND DISTRICT



C.J.I.-R.,                          )
                                    )
           Appellant,               )
                                    )
v.                                  )                    Case No. 2D16-1577
                                    )
C.M.,                               )
                                    )
           Appellee.                )
___________________________________ )

Opinion filed April 19, 2017.

Appeal from the Circuit Court for
Hillsborough County; Wesley D. Tibbals,
Judge.

Arthur C. Fulmer, Jr., of Fulmer &
Fulmer, P.A., Lakeland (withdrew after
briefing), for Appellant.

C.J.I.-R., pro se.

C.M., pro se.


SILBERMAN, Judge.

                C.J.I.-R. (the Father) and C.M. (the Mother) are the parents of a daughter

born in 2012. The Father appeals a second amended final judgment1 that establishes



                1
              The Father appealed an amended final judgment, but during the
pendency of this appeal this court relinquished jurisdiction to allow the trial court to
paternity, a parenting plan, and child support. The Father raises several issues, only

one of which warrants discussion. We reverse and remand solely for the trial court to

calculate child support using the correct net income for the Father. We affirm in all

other respects.

              In determining child support, a trial court's finding regarding a party's

income must be supported by competent substantial evidence. Hoffman v. Hoffman, 98
So. 3d 196, 197 (Fla. 2d DCA 2012); McCants v. McCants, 984 So. 2d 678, 682 (Fla. 2d

DCA 2008). Here, at the final hearing the Father testified that the Mother's Exhibit 2, his

financial affidavit filed February 11, 2016, was an accurate reflection of his current

income. He did not testify to any specific amounts of income or deductions, and the

Mother's counsel did not challenge him on any of the amounts listed. The Father's

financial affidavit entered into evidence shows a monthly tax liability of $575.07 and a

net monthly income of $2466.93. But the worksheet attached to the second amended

final judgment shows the Father's monthly tax liability as $468.59, resulting in a net

monthly income of $2573.41.

              Thus, the worksheet the trial court used deviated from the evidence and

overstated the Father's net income by $106.48 per month. Therefore, the net income of

$2573.41 for the Father that the trial court used to calculate child support is not

supported by competent substantial evidence. Accordingly, we reverse and remand for

the trial court to recalculate child support using the Father's net income of $2466.93




correct a date in the amended final judgment, and the trial court rendered a second
amended final judgment.


                                            -2-
shown on his financial affidavit. Otherwise, we affirm the second amended final

judgment.

             Affirmed in part, reversed in part, and remanded.



MORRIS and BLACK, JJ., Concur.




                                         -3-